DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response Under 37 C.F.R. § 1.111, filed August 24, 2022 (“Reply”).  Applicant has amended Claims 1, 7, 13, 17, 18, and 20; and has canceled Claim 15.  No claims are added.  As amended, Claims 1-14 and 16-20 are presented for examination.
In Office action mailed May 24, 2022 (“Office Action”):
Claims 7 and 20 appear to contain typographical errors.
Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (2012/0224043 A1) in view of Terrazas (US 2014/0282644 A1) in view of Rumreich et al. (US 2018/0295420 A1 “Rumreich”) in view of Godar (US 2011/0274405 A1).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsurumi, Terrazas, and Rumreich in view of Roe et al. (US 2019/0182072 A1 “Roe”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsurumi, Terrazas, and Rumreich in view of Shintani et al. (US 2011/0164143 A1 “Shintani”).




Response to Arguments
Applicant’s arguments (see Reply Pages 10-18) have been fully considered, but are moot in view of the new grounds of rejection; however, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
In particular, Applicant’s arguments with respect to the newly added limitations of Claims 1, 17, and 18 (Reply Pages 12-15) are moot in view of the new grounds of rejection.
With respect to Claims 8 and 9, Applicant presents that “a person of ordinary skill in the field of the Applicant's invention would not look at the disclosure of Roe at the time the invention was made, to combine it with Tsurumi, Terrazas, and Rumreich as suggested in the Office Action” because “Roe describes systems and methods for translating an irrelevant command into a pertinent playback modification to encourage a recipient of the command to execute on the command. However, the Applicant's Specification describes ‘control of playback based on image capture.’ See at ¶ [0002]” (Reply Page 16).  The Examiner respectfully disagrees.
It is the Examiner’s position that Roe teaches “receive, from a user device, a trigger signal based on an incoming notification at the user device” by way of detection of phone ringing (as described in [0036,0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the phone ringing detection technique of Roe in order to improve the detection technique by recognizing audible triggers (as Roe suggest in [0038,0039]).  It is further the Examiner’s position that Roe teaches “wherein the incoming notification corresponds to at least one of an incoming call, an incoming text message, or an incoming email on the user device” by way of detection of phone ringing (as described in [0036,0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the phone ringing detection technique of Roe in order to improve the detection technique by recognizing audible triggers (as Roe suggest in [0038,0039]).
Therefore, the Examiner submits that the combination of Tsurumi, Terrazas, Rumreich, and Roe are similar teachings usable together yielding predictable results in demonstrating the limitations of Claims 8 and 9.
With respect to Claim 10, Applicant presents that “a person of ordinary skill in the field of the Applicant's invention would not look at the disclosure of Shintani at the time the invention was made, to combine it with Tsurumi, Terrazas, and Rumreich as suggested in the Office Action” because “Shintani describes a television with demonstration capabilities that interacts with potential customers in a retail setting and triggers a demo of the TV on-demand to enable consumers make an informed decision regarding purchase. However, the Applicant's Specification describes ‘control of playback based on image capture.’ See at ¶ [0002]” (Reply Page 17).  The Examiner respectfully disagrees.
It is the Examiner’s position that Shintani discloses “detect one of an infant, an infant bed, infant playpen, or an infant carrier in the physical space based on the acquired one or more images” by way of (detection of face of a crying child (as described in [0025]) and “receive audio information associated with the infant” by way of crying child detected (as described in [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the child crying detection technique of Shintani in order to provide a means for triggering targeted content (as Shintani suggest in [0005]).
Therefore, the Examiner submits that the combination of Tsurumi, Terrazas, Rumreich, and Shintani are similar teachings usable together yielding predictable results in demonstrating the limitations of Claim 10.


Claim Objections
In view of Applicant’s amendments to Claims 7 and 20, the objection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi (2012/0224043 A1) in view of Terrazas (US 2014/0282644 A1) in view of Rumreich et al. (US 2018/0295420 A1 “Rumreich”) in view of Godar (US 2011/0274405 A1 of Record).
In regards to Claim 1, Tsurumi teaches an electronic device (Information Processing Device 100 of Fig. 1, as introduced in [0025]), comprising:
circuitry communicatively coupled to an imaging apparatus and a rendering device that plays content (components of Information Processing Apparatus 100 interfacing with Camera 20 and Display Device 10, as shown in Fig. 1 and introduced in [0025]), wherein the circuitry is configured to:
acquire, from the imaging apparatus, one or more images of a first user of the electronic device and a physical space associated with the first user (operations of Image Acquisition Unit 101 for acquiring an image of a User U, as described in [0026]);
detect a lip movement of the first user based on the acquired one or more images (operations of Image Processing Unit 103, including Face Tracking Unit 1033 of Fig. 2, detecting the state of User U’s face including opening and closing of the mouth, as described in [0039]; with further reference to mouth moving as if engaged in conversation, as described in [0030]); and
determine whether the first user is in a conversation based on the detected lip movement of the first user (View State Determination Unit 109 detecting User U engaged in conversation, as described in [0030]).
	Tsurumi generally discloses a technique for acquiring images of a user or several users near a display unit (as described in [0025]).  However, Tsurumi does not describe the technique in sufficient detail as to demonstrate acquire one or images of a physical space associated with the first user. 
	In a similar field of invention, Terrazas teaches a method and system for object detection of an environment (Abstract) including monitoring the behavior and engagement of a person with media content (as described in [0015]).  In particular, Terrazas discloses acquire one or images of a physical space associated with the first user (operations of Image Capturing Device 104 for capturing image and depth data from Environment 100, as described in [0024]).
	Both Tsurumi and Terrazas teach similar techniques for monitoring the behavior of a user viewing media content.  Terrazas further discloses a known technique for monitoring a physical space associated with the user viewing media content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user behavior monitoring technique of Tsurumi to include the physical space acquiring technique of Terrazas in order to improve the improve the behavior detection technique by accounting for objects in the environment, thereby reducing the number of comparisons performed against a collection of reference shapes (as Terrazas suggest in [0028]). 
Tsurumi further discloses manipulating the volume of audio output according to a determined viewing state of User U (as described in [0030]); however, Tsurumi does not describe the technique in sufficient detail as to demonstrate control playback of the content on the rendering device based on the determination.
	In a similar field of invention, Rumreich teaches a method and system for media content control based on attention detection (Abstract) using biometric information (as introduced in [0034]).  Rumreich further discloses control playback of the content on the rendering device based on the determination (Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]).
	Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
	However, the combination does not explicitly demonstrate:
detect a movement of the first user;
compare the detected movement of the first user with a threshold movement, wherein the threshold movement is a specific amount of movement in the physical space; and
pause the playback of the content on the rendering device based on a result of the comparison that the detected movement of the first user is larger than the threshold movement.
	In a similar field of invention, Godar teaches a method and system comprising a user detector for detecting weather a user is attending to a presentation of media data (Abstract).  In particular, Godar demonstrates:
detect a movement of the first user (operations of Video Camera 756 in conjunction with Cell Processor 100 for motion detection including movement of a user, as described in [0110]);
compare the detected movement of the first user with a threshold movement, wherein the threshold movement is a specific amount of movement in the physical space (detection of motion vector tracks in relation to Watch Frame 1500 of Fig. 13 greater than a predetermined threshold, as described in [0117]); and
pause the playback of the content on the rendering device based on a result of the comparison that the detected movement of the first user is larger than the threshold movement (pausing the media content when a motion vector track leaves the watch frame, as described in [0131]).
Each of Tsurumi, Rumreich, and Godar teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Godar further discloses a known technique for monitoring the movement of a user and manipulating the media content based on a detected movement exceeding a threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the threshold movement technique of Godar in order to provide a convenient means for controlling playback of the media content during moments of interruption (as Godar suggest in [0003,0008]).
In regards to Claim 2, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
detect a posture of the first user based on the acquired one or more images (Tsurumi: operations of Posture Estimation Unit 1037 of Fig. 2 for estimating the posture of the user, as described in [0043]);
determine that the first user is in the conversation with a second user in the physical space, based on the detected posture of the first user (Tsurumi: process of Fig. 5 including a determination of use engaged in conversation at Step S119, as described in [0073]); and
pause the playback of the content on the rendering device based on the determination that the first user is in the conversation with the second user (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 3, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
detect a posture of the first user based on the acquired one or more images (Tsurumi: operations of Posture Estimation Unit 1037 of Fig. 2 for estimating the posture of the user, as described in [0043]);
determine that the first user is in the conversation on a user device, based on the detected posture of the first user (Tsurumi: detection of Posture of Being on Phone at Step S123 of Fig. 5, as described in [0075]); and
pause the playback of the content on the rendering device based on the determination that the first user is in the conversation on the user device (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 4, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
determine an end of the conversation of the first user based on the lip movement of the first user (Tsurumi: determination that the user is not engaged in conversation at Step S113 of Fig. 5, as described in [0070]); and
resume the playback of the content on the rendering device based on the end of the conversation of the first user (Rumreich: detection that the observer has returned at Block 605 of Fig. 6, as described in [0118]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 5, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 4, wherein the circuitry is further configured to resume the playback of the content after a specific time from the end of the conversation of the first user (Rumreich: time duration that the observer(s) are not observing the media content, as described in [0074]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 6, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
detect a second user in the physical space based on the acquired one or more images (Tsurumi: detection of user is looking at another user at Step S117 of Fig. 5, as described in [0072]); and
control the playback of the content on the rendering device based on the detected second user after a specific time from the detection of the second user (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 7, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 6, wherein the circuitry is further configured to:
detect a lip movement of the second user based on the acquired one or more images (Tsurumi: operations of Image Processing Unit 103, including Face Tracking Unit 1033 of Fig. 2, detecting the state of User U’s face including opening and closing of the mouth, as described in [0039]; with further reference to more than one user, as described in [0026]); and
pause the playback of the content on the rendering device based on the lip movement of the second user (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 11, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
detect a gaze of the first user (Tsurumi: determination if eyes are closed at Step S107 of Fig. 5, as described in [0066]);
determine the first user pays attention to the content on the rendering device based on the detected gaze of the first user (Tsurumi: determination that eyes are not closed at Step S107, as described in [0066]); and
resume the playback of the content on the rendering device based on the determination the first user pays attention to the content (Rumreich: detection that the observer has returned at Block 605 of Fig. 6, as described in [0118]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 12, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the content is at least one of a recorded content, a streaming content, an audio content, or a video content (Tsurumi: operations of Content Acquisition Unit 115 for acquiring audio and video data, as described in [0033]).
In regards to Claim 13, the combination of Tsurumi, Terrazas, and Rumreich teach the electronic device according to claim 1, wherein the circuitry is further configured to:
identify the first user based on the acquired one or more images (Tsurumi: acquire a user ID, as described in [0027]);
determine a viewing pattern associated with the identified first user based on a user history associated with the identified first user (Rumreich: attention event record, as described in [0037]); and
pause or resume the playback of the content on the rendering device based on the determined viewing pattern (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 14, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
detect a posture of the first user based on the acquired one or more images (Tsurumi: operations of Posture Estimation Unit 1037 of Fig. 2 for estimating the posture of the user, as described in [0043]);
determine a state of the first user based on the detected posture of the first user (Tsurumi: determine to be on phone at Step S125, as described in [0076]); and
control one of a volume of the content or the playback of the content based on the state of the first user (Tsurumi: slightly lower volume at Step S121, as described in [0077]).
In regards to Claim 16, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, wherein the circuitry is further configured to:
determine an exit of the first user from the physical space (Rumreich: process of Fig. 4 including monitoring the number of observers at Block 401 and comparing to a threshold number, as described in [0103]); and
pause the playback of the content on the rendering device based on the determined exit of the first user from the physical space (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).

In regards to Claim 17, Tsurumi teaches an electronic device (Information Processing Device 100 of Fig. 1, as introduced in [0025]), comprising:
circuitry communicatively coupled to an imaging apparatus and a rendering device that plays content (components of Information Processing Apparatus 100 interfacing with Camera 20 and Display Device 10, as shown in Fig. 1 and introduced in [0025]), wherein the circuitry is configured to:
acquire, from the imaging apparatus, one or more images of a first user of the electronic device and a physical space associated with the first user (operations of Image Acquisition Unit 101 for acquiring an image of a User U, as described in [0026]);
detect a lip movement of the first user and a posture of the first user based on the acquired one or more images (operations of Image Processing Unit 103, including Face Tracking Unit 1033 of Fig. 2, detecting the state of User U’s face including opening and closing of the mouth, as described in [0039]; with further reference to mouth moving as if engaged in conversation, as described in [0030]);
determine whether the first user is in a conversation based on the detected lip movement and the detected posture of the first user (View State Determination Unit 109 detecting User U engaged in conversation, as described in [0030]).
Tsurumi generally discloses a technique for acquiring images of a user or several users near a display unit (as described in [0025]).  However, Tsurumi does not describe the technique in sufficient detail as to demonstrate acquire one or images of a physical space associated with the first user. 
	In a similar field of invention, Terrazas teaches a method and system for object detection of an environment (Abstract) including monitoring the behavior and engagement of a person with media content (as described in [0015]).  In particular, Terrazas discloses acquire one or images of a physical space associated with the first user (operations of Image Capturing Device 104 for capturing image and depth data from Environment 100, as described in [0024]).
	Both Tsurumi and Terrazas teach similar techniques for monitoring the behavior of a user viewing media content.  Terrazas further discloses a known technique for monitoring a physical space associated with the user viewing media content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user behavior monitoring technique of Tsurumi to include the physical space acquiring technique of Terrazas in order to improve the improve the behavior detection technique by accounting for objects in the environment, thereby reducing the number of comparisons performed against a collection of reference shapes (as Terrazas suggest in [0028]). 
Tsurumi further discloses manipulating the volume of audio output according to a determined viewing state of User U (as described in [0030]); however, Tsurumi does not describe the technique in sufficient detail as to demonstrate control playback of the content on the rendering device based on the determination.
	In a similar field of invention, Rumreich teaches a method and system for media content control based on attention detection (Abstract) using biometric information (as introduced in [0034]).  Rumreich further discloses control playback of the content on the rendering device based on the determination (Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]).
	Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).	
However, the combination does not explicitly demonstrate:
detect a movement of the first user;
compare the detected movement of the first user with a threshold movement, wherein the threshold movement is a specific amount of movement in the physical space; and
pause the playback of the content on the rendering device based on a result of the comparison that the detected movement of the first user is larger than the threshold movement.
	In a similar field of invention, Godar teaches a method and system comprising a user detector for detecting weather a user is attending to a presentation of media data (Abstract).  In particular, Godar demonstrates:
detect a movement of the first user (operations of Video Camera 756 in conjunction with Cell Processor 100 for motion detection including movement of a user, as described in [0110]);
compare the detected movement of the first user with a threshold movement, wherein the threshold movement is a specific amount of movement in the physical space (detection of motion vector tracks in relation to Watch Frame 1500 of Fig. 13 greater than a predetermined threshold, as described in [0117]); and
pause the playback of the content on the rendering device based on a result of the comparison that the detected movement of the first user is larger than the threshold movement (pausing the media content when a motion vector track leaves the watch frame, as described in [0131]).
Each of Tsurumi, Rumreich, and Godar teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Godar further discloses a known technique for monitoring the movement of a user and manipulating the media content based on a detected movement exceeding a threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the threshold movement technique of Godar in order to provide a convenient means for controlling playback of the media content during moments of interruption (as Godar suggest in [0003,0008]).

In regards to Claim 18, Tsurumi teaches a method (generally shown in Fig. 5, as introduced in [0062]), comprising:
in an electronic device comprising circuitry communicatively coupled to an imaging apparatus and a rendering device that plays content (components of Information Processing Apparatus 100 interfacing with Camera 20 and Display Device 10, as shown in Fig. 1 and introduced in [0025]):
acquiring, from the imaging apparatus, one or more images of a first user of the electronic device and a physical space associated with the first user (operations of Image Acquisition Unit 101 for acquiring an image of a User U, as described in [0026]);
detecting, by the circuitry, a lip movement of the first user based on the acquired one or more images (operations of Image Processing Unit 103, including Face Tracking Unit 1033 of Fig. 2, detecting the state of User U’s face including opening and closing of the mouth, as described in [0039]; with further reference to mouth moving as if engaged in conversation, as described in [0030]);
determining, by the circuitry, whether the first user is in a conversation based on the detected lip movement of the first user (View State Determination Unit 109 detecting User U engaged in conversation, as described in [0030]).
Tsurumi generally discloses a technique for acquiring images of a user or several users near a display unit (as described in [0025]).  However, Tsurumi does not describe the technique in sufficient detail as to demonstrate acquire one or images of a physical space associated with the first user. 
	In a similar field of invention, Terrazas teaches a method and system for object detection of an environment (Abstract) including monitoring the behavior and engagement of a person with media content (as described in [0015]).  In particular, Terrazas discloses acquire one or images of a physical space associated with the first user (operations of Image Capturing Device 104 for capturing image and depth data from Environment 100, as described in [0024]).
	Both Tsurumi and Terrazas teach similar techniques for monitoring the behavior of a user viewing media content.  Terrazas further discloses a known technique for monitoring a physical space associated with the user viewing media content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user behavior monitoring technique of Tsurumi to include the physical space acquiring technique of Terrazas in order to improve the improve the behavior detection technique by accounting for objects in the environment, thereby reducing the number of comparisons performed against a collection of reference shapes (as Terrazas suggest in [0028]). 
Tsurumi further discloses manipulating the volume of audio output according to a determined viewing state of User U (as described in [0030]); however, Tsurumi does not describe the technique in sufficient detail as to demonstrate controlling, by the circuitry, playback of the content on the rendering device based on the determination.
In a similar field of invention, Rumreich teaches a method and system for media content control based on attention detection (Abstract) using biometric information (as introduced in [0034]).  Rumreich further discloses controlling, by the circuitry, playback of the content on the rendering device based on the determination (Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).	
However, the combination does not explicitly demonstrate:
detecting, by the circuitry, a movement of the first user;
comparing, by the circuitry, the detected movement of the first user with a threshold movement, wherein the threshold movement is a specific amount of movement in the physical space; and
pausing, by the circuitry, the playback of the content on the rendering device based on a result of the comparison that the detected movement of the first user is larger than the threshold movement.
	In a similar field of invention, Godar teaches a method and system comprising a user detector for detecting weather a user is attending to a presentation of media data (Abstract).  In particular, Godar demonstrates:
detecting, by the circuitry, a movement of the first user (operations of Video Camera 756 in conjunction with Cell Processor 100 for motion detection including movement of a user, as described in [0110]);
comparing, by the circuitry, the detected movement of the first user with a threshold movement, wherein the threshold movement is a specific amount of movement in the physical space (detection of motion vector tracks in relation to Watch Frame 1500 of Fig. 13 greater than a predetermined threshold, as described in [0117]); and
pausing, by the circuitry, the playback of the content on the rendering device based on a result of the comparison that the detected movement of the first user is larger than the threshold movement (pausing the media content when a motion vector track leaves the watch frame, as described in [0131]).
Each of Tsurumi, Rumreich, and Godar teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Godar further discloses a known technique for monitoring the movement of a user and manipulating the media content based on a detected movement exceeding a threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the threshold movement technique of Godar in order to provide a convenient means for controlling playback of the media content during moments of interruption (as Godar suggest in [0003,0008]).
In regards to Claim 19, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the method according to claim 18, further comprising:
detecting a posture of the first user based on the acquired one or more images (Tsurumi: operations of Posture Estimation Unit 1037 of Fig. 2 for estimating the posture of the user, as described in [0043]);
determining that the first user is in the conversation with a second user in the physical space, based on the detected posture of the first user (Tsurumi: process of Fig. 5 including a determination of use engaged in conversation at Step S119, as described in [0073]); and
pausing the playback of the content on the rendering device based on the determination that the first user is in the conversation with the second user (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 20, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the method according to claim 18, further comprising:
detecting a second user in the physical space based on the acquired one or more images (Tsurumi: detection of user is looking at another user at Step S117 of Fig. 5, as described in [0072]);
detecting a lip movement of the second user based on the acquired one or more images (Tsurumi: operations of Image Processing Unit 103, including Face Tracking Unit 1033 of Fig. 2, detecting the state of User U’s face, as described in [0039]; with further reference to more than one user, as described in [0026]); and
pausing the playback of the content on the rendering device based on the lip movement of the second user (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]; with further reference to detection of conversation, as described in [0068]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsurumi, Terrazas, Rumreich, and Godar in view of Roe et al. (US 2019/0182072 A1 “Roe”).
In regards to Claim 8, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, but does not explicitly demonstrate wherein the circuitry is further configured to:
receive, from a user device, a trigger signal based on an incoming notification at the user device.
In a similar field of invention, Roe teaches a method and system for modifying the playback of a media asset in response to the detection of a command (Abstract).  Roe further discloses receive, from a user device, a trigger signal based on an incoming notification at the user device (detection of phone ringing, as described in [0036,0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the phone ringing detection technique of Roe in order to improve the detection technique by recognizing audible triggers (as Roe suggest in [0038,0039]).
The combination of Tsurumi, Rumreich, and Roe further disclose:
detect, in response to the trigger signal, a posture of the first user based on the acquired one or more images (Tsurumi: operations of Posture Estimation Unit 1037 of Fig. 2 for estimating the posture of the user, as described in [0043]), wherein the detected posture indicates one of
the user device is held close to a head of the first user (Tsurumi: determine to be on phone at Step S125, as described in [0076]), or
the user device is held in a hand of the first user; and
pause the playback of the content on the rendering device based on the detected posture (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).
In regards to Claim 9, the combination of Tsurumi, Terrazas, Rumreich, Godar, and Roe teach the electronic device according to claim 8, wherein the incoming notification corresponds to at least one of an incoming call, an incoming text message, or an incoming email on the user device (Roe: detection of phone ringing, as described in [0036,0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the phone ringing detection technique of Roe in order to improve the detection technique by recognizing audible triggers (as Roe suggest in [0038,0039]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsurumi, Terrazas, Rumreich, and Godar in view of Shintani et al. (US 2011/0164143 A1 “Shintani”).
In regards to Claim 10, the combination of Tsurumi, Terrazas, Rumreich, and Godar teach the electronic device according to claim 1, but do not explicitly demonstrate wherein the circuitry is further configured to:
detect one of an infant, an infant bed, infant playpen, or an infant carrier in the physical space based on the acquired one or more images; and
receive audio information associated with the infant.
In a similar field of invention, Shintani teaches a method and system for triggering a video playback device based on a detected event (Abstract).  Shintani further discloses:
detect one of an infant, an infant bed, infant playpen, or an infant carrier in the physical space based on the acquired one or more images (detection of face of a crying child, as described in [0025]);
receive audio information associated with the infant (crying child detected, as described in [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi and Rumreich to include the child crying detection technique of Shintani in order to provide a means for triggering targeted content (as Shintani suggest in [0005]).
The combination of Tsurumi, Rumreich, and Beaty further disclose:
pause the playback of the content on the rendering device based on the audio information associated with the infant (Rumreich: Provide Media Control Operation at Block 304 based on Filter Condition Determination received from Block 303 of Fig. 3A, as described in [0089]).
Both Tsurumi and Rumreich teach similar techniques for monitoring end user attention information and manipulating media content based on the attention of the end user.  Rumreich further demonstrates a known technique for controlling the playback of media content based on the detected attention information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user attention detection technique of Tsurumi to include the playback control technique of Rumreich in order to provide a means for preventing end users from missing content when they leave a room (as Rumriech suggest in [0003]) or have lost attention (as Rumreich suggest in [0110]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426